Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

ALLOWANCE
This allowance is in response to the after final amendments and remarks filed June 27, 2022.
The amendments of claim 33 and cancellation of claims 34-36 are acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Raya on July 13, 2022.
The application has been amended as follows: 

IN CLAIM 11:
	In line 1, “An adapter assembly for extending the point from which urine from a human bladder is discharged from an intermittent urinary catheter, comprising: 
a nipple having an axially extending urine passageway, the nipple including a fitting having a christmas tree configuration with increasing diameter portions for insertion into a funnel associated with a urine discharge end of the intermittent urinary catheter; 
a discharge funnel associated with, but separable from, the nipple; 
a clip handle on the discharqe funnel for extending the urine discharqe sleeve and securinq the discharqe funnel to a toilet spaced from the nipple and the funnel associated with the urine discharqe end of the intermittent urinary catheter; 
a urine discharge sleeve disposed within the discharge funnel and having a first end secured to the nipple and a second end secured to the discharge funnel; and
 the discharge funnel being separable from the nipple for extending the urine discharge sleeve so the discharge funnel is positioned at a distance from the nipple.” is replaced with: 
	--An adapter assembly for extending the point from which urine from a human bladder is discharged from an intermittent urinary catheter, comprising:
a nipple having an axially extending urine passageway, the nipple including a fitting having a christmas tree configuration with increasing diameter portions for insertion into a funnel associated with a urine discharge end of the intermittent urinary catheter;
a discharge funnel associated with, but separable from, the nipple;
a urine discharge sleeve disposed within the discharge funnel and having a first end secured to the nipple and a second end secured to the discharge funnel; 
a clip handle on the discharge funnel for extending the urine discharge sleeve and securing the discharge funnel to a toilet spaced from the nipple and the funnel associated with the urine discharge end of the intermittent urinary catheter; and
the discharge funnel being separable from the nipple for extending the urine discharge sleeve so the discharge funnel is positioned at a distance from the nipple.--

Allowable Claims
Claims 33 and 37-43 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: previously indicated allowable subject matter was brought into independent claim 33, making claim 33 and dependents 37-39 allowable, and claims 40-43 were previously indicated as allowable. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIANA ZIMBOUSKI whose telephone number is (303)297-4665.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARIANA ZIMBOUSKI/Primary Examiner, Art Unit 3781